Citation Nr: 1232961	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  09-32 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


WITNESSES AT HEARING ON APPEAL

Appellant and S.R. 


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran had active military service from March 1941 to October 1945.  He died in November 2007; the appellant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The appellant and her daughter, S.R., testified before the undersigned Acting Veterans Law Judge at an August 2010 hearing conducted at the RO.  A transcript of the hearing is of record.  

The case was remanded for additional development in October 2010 and again in July 2011.  The case has been returned to the Board.  In February 2011, the Board remanded this claim for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives, Stegall v. West, 11 Vet. App. 268 (1998).  In this regard, efforts were made to obtain private records as requested by the Board and a medical opinion was obtained.  The opinion is adequate for adjudication purposes. Barr v. Nicholson, 21 Vet. App. 303 (2007).  The case has been returned to the Board and is ready for further review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, the appellant has requested that her case be returned to the RO/AMC for a review of additional evidence submitted in support of her appeal.  

The appellant claims entitlement to service connection for the cause of the Veteran's death is warranted as directly due to his active service.  Specifically, the appellant alleges that during active duty service the Veteran developed a high fever of 106 degrees, and that he was treated at a hospital in Louisiana.  She contends that he continued to have problems with his temperature and fever after service discharge and that he developed rheumatoid arthritis.  See August 2010 Board hearing transcript.  The appellant's daughter reported that the Veteran frequently told her that during combat service in Saipan he sometimes he had to sleep in a foxhole filled with water.  The appellant noted that the Veteran had complained of pain in his knees and legs after service discharge. 

The Veteran's death certificate reflects that he died in November 2007.  The death certificate lists the cause of death as cerebrovascular accident, due to or as a consequence of arteriosclerotic cerebrovascular disease, due to or as a consequence of advanced age, due to or as a consequence of severe degenerative arthritis.  

Pertinent evidence was submitted prior to the issuance of the most recent (April 2012) supplemental statement of the case (SSOC), but was not addressed in the SSOC.  Additionally, in May 2012, the appellant submitted evidence, without a waiver, that has not been considered by the agency of original jurisdiction (AOJ) which in this case is the RO/AMC.  The Board finds that the additional evidence is pertinent to this claim as it includes medical records that relate to treatment for degenerative arthritis of the knees.  In July 2012, the Board sent the appellant a letter inquiring as to whether she wanted to waive RO/AMC consideration of the additional evidence.  The appellant responded in July 2012 indicating that she did not waive consideration by the AOJ and requested that the Board remand the case back for review of the additional evidence.  Because this evidence is pertinent, was received after the most recent SSOC, and the appellant did not waive RO/AMC consideration of this evidence, a remand is required.  38 C.F.R. § 20.1304(c) (2011).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

Review the additional evidence submitted by the appellant since the issuance of the April 2012 SSOC.  Then readjudicate the claim, and if it remains denied, issue the appellant a supplemental statement of the case and allow her a reasonable opportunity to respond.  The claim should be returned to the Board as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

